DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending in this application and have been rejected below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.



Response to Amendment
Applicant’s amendments are received and acknowledged.
Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that amended claims are directed to significantly more than simply an abstract idea and apply meaningful limits. The Applicant further points to limitations of “perform frame-by-frame analysis of an entertainment product to generate the metadata for the entertainment product” and “identify relationships between the metadata and the one or more performance measurements, by machine learning, to establish a benchmark for the at least one characteristic based on the one or more performance measurements.”
The Examiner respectfully disagrees. Perform(ing) frame-by-frame analysis of an entertainment product to generate the metadata as recited is a process capable of being performed in the human mind. Under the broadest reasonable interpretation of the claim a frame of a comic strip could be analyzed and the individual could observe the condition of the character or tools being used by a character (i.e.  metadata as described by the Specification, [0041]).
The Applicant further cites to the specification to provide improvements to the technology or technological field such as generating benchmarks and identifying relationships.
The Examiner respectfully disagrees. The improvements to “generating benchmarks and identifying relationships” is a solution to a business problem of “for effectively predicting financial performance and public reception of an entertainment product or project.” (Spec at least: [0002] and [0006]) which is an improvement to the abstract idea itself and not an improvement to technology itself.
The 101 rejections are maintained.
Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 are fully considered but unpersuasive and/or moot in view of the new grounds of rejection herein.
The 35 U.S.C. 103 rejection(s) of claims 1-20 in the previous office action are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment.
The 103 Rejections are updated and maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1-10 is directed to an article of manufacture and claim 11-20 is directed to a method both of which are a statutory categories.
Regarding Claims 1 and 11:
Step 2A, Prong One – Claims 1 and 11 recite a series of steps for analyzing media asset data:
…storing the media asset data, wherein the media asset data includes media expectation data, media performance data, and metadata;
a … for receiving user input of at least one media characteristic, wherein the at least one media characteristic is associated to one or more performance measurements; 
perform frame-by-frame analysis of an entertainment product to generate the metadata for the entertainment product; 
identify relationships between the metadata and the one or more performance measurements… to, establish a benchmark for the at least one characteristic based on the one or more performance measurements;
 determine a correlation of the at least one media characteristic to the media performance data; 

 and a…  displaying the media performance prediction, a list of the at least one media characteristic and the benchmark for the at least one media characteristic. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes” – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and  Mathematical Concepts – (mathematical relationships, mathematical formulas or equations, mathematical calculations). 
Dependent claims 2-10 and 12-20 recite the same or similar abstract idea(s) as independent claims 1 and 11 with merely a further narrowing of the abstract idea recited above.
The identified limitations are also found to correspond to: Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; wherein the media performance prediction includes media asset data plotted against the media expectation data and media performance data, wherein the media performance prediction includes a performance prediction line bisecting the media asset data that has overperformed and underperformed.
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper: …receive a selection of at least one media asset data point, …shows the list of the at least one media characteristic corresponding to the at least one media asset data point, receive a selection of a second media characteristic, generate a media consumption prediction from the media consumption data and the media performance prediction, wherein the media consumption prediction includes a consumer geography,  wherein the media consumption plot includes a map, wherein the media consumption prediction includes a consumer demographic, and wherein the media consumption plot includes a bar graph or a market asset list, wherein the media consumption prediction includes an enthusiasm index indicator, and wherein the media consumption prediction includes a market share indicator.
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claims 1-10 recite a system of at least: “a memory storing”, a “user input”, a “processor”, “display”, and the use of “machine learning” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0077, 0084, 0163]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output” (i.e. receiving user input) (MPEP 2106.05(g)). With regards to  the use of machine learning, the additional element is recited at a high level of generality, which merely amounts to using a general purpose computer as a tool to “apply” the abstract idea and/or is further merely an attempt to limit the abstract idea to a particular technological environment of using known machine learning techniques to perform the data calculation steps of the abstract idea which fail to integrate the abstract idea into a practical 
Claims 11-20 recite a method performed by a computer system that includes at least: a  “user input device”, a “display”, and the use of “machine learning” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0077, 0084, 0163]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output”  (i.e. receiving user input) (MPEP 2106.05(g)). With regards to  the use of machine learning, the additional element is recited at a high level of generality, which merely amounts to using a general purpose computer as a tool to “apply” the abstract idea and/or is further merely an attempt to limit the abstract idea to a particular technological environment of using known machine learning techniques to perform the data calculation steps of the abstract idea which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (MPEP 2106.05(f)).
Claims 2-20 and 12-20 recite additional elements previously recited in the independent claims and are rejected similarly.
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea above into a practical application because the claimed limitations are executed by a generic processor and merely implements the abstract idea on a general purpose computer (see Specification [0077, 0084, [0163]) (MPEP 2106.05(f)) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output” (MPEP 2106.05(g)).
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)), performs extra-solution data gathering, (MPEP 2106.05(g)), and recites elements which are merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document).Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea recited above.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryles et al. (US 20060235783 A1) in view of Rojas-Echenique et al. (US 20190373322 A1).
Regarding Claims 1 and 11, Ryles teaches: a system for predicting media performance and media consumption from media asset data, the system comprising: (See Ryles, [0007]; In an attempt to reliably predict revenue, many factors thought to affect movie financial performance have been analyzed extensively and further see Ryles, [abstract]; In one implementation, characteristics that are predictive of a project's revenue are determined by performing a cluster analysis of historical revenues from past projects. Projects in the portfolio are classified into various segments based on these predictive characteristics.
a memory storing a media asset data, wherein the media asset data includes media expectation data, media performance data, and metadata; (See Ryles, [abstract]; Risk and return for a portfolio of entertainment projects is predicted based on historical performance of past ""similar"" projects. In one implementation, characteristics that are predictive of a project's revenue are determined by performing a cluster analysis of historical revenues from past projects and further see Ryles, [0017]; In one example, a clustering and regression of past film projects see Ryles, [0090]; Generally, a computer will include one or more mass storage devices for storing data files).
a user input device for [receiving user input] of at least one media characteristic, wherein the at least one media characteristic is associated to one or more performance measurements;  (See Ryles, [0055]; In this particular example, a set of six predictive characteristics were selected: ProductionBudget, Star Power, DirectorHitRatio, Avg Genre Rank, Avg Rating Rank and Release Date. Star Power is calculated as a sum of past revenues for the top five stars, where the revenues are weighted over time. DirectorHitRatio is calculated as the percentage of hits by a director where a hit is defined as a film that exceeds a threshold revenue level and further see Ryles, [0090]; The invention can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device).
determine a correlation of the at least one media characteristic to the media performance data; (See Ryles, [0015]; FIG. 12 plots log(total film revenue) as a function of log(ProductionBudget) for the different film projects in the training set. Different symbols represent different release years. There is a good correlation between revenue and ProductionBudget, although lower-budget film projects have significantly more variability. The relationship between revenue and ProductionBudget also appears to be fairly stable over time).
generate a media performance prediction from the media asset data for the at least one media characteristic; (See Ryles, [0066]; In more detail, the predictive characteristics refer to Ryles Fig. 2-5; the cited figures show revenue versus a variety of characteristics such as star power, genre, release month, etc.).
and a display for displaying the media performance prediction, a list of the at least one media characteristic and the benchmark for the at least one media characteristic; (See Ryles, [0036]; FIG. 13 is a graph showing the effect of production budget and director on return on investment for film projects and further see Fig. 12-13 for outputs of the risk/return model and further see Ryles, [0060]; In one approach, each of the film projects in the portfolio is classified into a segment based on the predictive characteristics for that film project. FIG. 8 shows an example. This particular film project has a ProductionBudget of $60-65 million. This range is averaged to arrive at a single value of $62.5 million, which places the film project in cluster 2 for the predictive characteristic ProductionBudget and refer to Fig. 6 and 8; Figure 6 establishes a mean for each of the characteristics and Fig. 8 provides an index value for the production budget). The Examiner relies on the Applicant specification to interpret the term benchmark. (See Specification, [0163]; The learning module can be configured to create benchmarks (i.e. point of reference)). The Examiner interprets the single value as a benchmark (i.e. point of reference) for the characteristic.
Regarding the limitation: a processor configured to: identify relationships between the [metadata] and the one or more performance measurements, [by machine learning], to establish a benchmark for the at least one characteristic based on the one or more performance measurements; Ryles teaches a system that identifies relationships between characteristics and (See Ryles, [0046]; For example, in FIG. 2A, the cutoff between the low revenue cluster and the high revenue cluster occurs at a ProductionBudget of $60 million. The low revenue cluster has a mean value (Mean) of $74 million, a standard deviation (StdDev) of $76.3 million, a mean cluster distance (Mean Dist) of 63.6 and further see Ryles, [0060]; In one approach, each of the film projects in the portfolio is classified into a segment based on the predictive characteristics for that film project. FIG. 8 shows an example. This particular film project has a ProductionBudget of $60-65 million. This range is averaged to arrive at a single value of $62.5 million, which places the film project in cluster 2 for the predictive characteristic ProductionBudget and refer to Fig. 6 and 8; Figure 6 establishes a mean for each of the characteristics and Fig. 8 provides an index value for the production budget). The Examiner relies on the Applicant specification to interpret the term benchmark. (See Specification, [0163]; The learning module can be configured to create benchmarks (i.e. point of reference)). The Examiner interprets the means, single value, and index values as benchmarks (i.e. point of reference) for the characteristics. 
 While Ryles teaches identifying relationships between characteristics and performance measurements, Ryles does not explicitly teach the use of metadata nor machine learning. However, Ryles in view of the analogous art of Rojas-Echenique (i.e. media asset classification) does teach the identifying relationships between metadata and characteristics as well as the use of machine learning: (See Rojas-Echenique, [0006]; The system can also include a video analyzer module configured to run one or more machine-learning classifiers on the one or more video frames to create classification metadata, the classification metadata corresponding to the one or more machine-learning classifiers and one or more probability scores associated with the classification metadata and further see Rojas-Echenique, [0019-20]; A plurality of classifiers 
perform frame-by-frame analysis of an entertainment product to generate the metadata for the entertainment product; (See Rojas-Echenique, [0019-21]; A plurality of classifiers (e.g., image recognition modules) may be used to analyze each buffered frame and to dynamically and automatically detect one or more assets present in the frame associated with classifications…The classification metadata may be indicative of, for example, whether certain assets are detected in the video content, certain information regarding a detected asset (e.g., identity of an actor, director, genre, product, class of product, type of special effect, and so forth), coordinates or bounding box of the detected asset in the frame… Controls may be wrapped around each classification, which, based on a set of rules (either predefined or created dynamically), trigger a particular action. The set of rules may be a function of the detected assets in the frame, as well as other classification metadata of the video content, audience members (who is watching or listening), a time of day, ambient noise, environmental parameters, and other suitable inputs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryles, as described above (See Rojas-Echenique, [0005]; “A plurality of machine-learning classifiers is provided to analyze each buffered frame to dynamically and automatically create classification metadata representing one or more assets in the video content. Some exemplary assets include individuals or landmarks appearing in the video content, various predetermined objects, food, purchasable items, video content genre(s), information on audience members watching the video content, environmental conditions, and the like. Users may react to the actions being triggered, which may improve their entertaining experience.” (See MPEP 2143G).
 While Ryles teaches a user input device and media characteristics, Ryles does not explicitly teach receiving user input. However, Ryles in view of Rojas-Echenique does teach this limitation: (See Rojas-Echenique, [0023]; Examples of entry points at which various related information is presented may include pausing the video content stream, selecting particular video content, receiving user input, detecting a user gesture, receipt of a search query, a voice command, and so forth. Related information may include actor information (e.g., a biographical and/or professional description), similar media content (e.g., similar movies), relevant advertisements, products, computer games, or other suitable information based on the analysis of frames of the video content or other metadata. Each item of the related information may be structured as anode. In response to receiving a user selection of a node…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryles, as described above including receiving a user input as taught by Rojas-Echenique in order to present the information to the user that they wish to see. (See Rojas-Echenique, [0023]; “In response to receiving a user 
Regarding Claims 2 and 12, Ryles, in view of Rojas-Echenique, further teaches wherein the media performance prediction includes media asset data plotted against the media expectation data and media performance data. (See Ryles, [0035]; FIG. 12 is a graph showing revenue of film projects as a function of production budget and further see Ryles, Fig. 12). The Examiner notes that the applicant defines media expectation data as “it may include budget of media asset” (see Applicant Specification, [0101]).
Regarding Claims 3 and 13, Ryles, in view of Rojas-Echenique, further teaches wherein the media performance prediction includes a performance prediction line bisecting the media asset data that has overperformed and underperformed. (See Ryles, [0035]; FIG. 12 is a graph showing revenue of film projects as a function of production budget). The Examiner notes that Fig. 12 contains the scatterplot with a bisecting line.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryles et al. (US 20060235783 A1) in view of Rojas-Echenique et al. (US 20190373322 A1) and further in view of Baarz et al.  (US 20150067566 A1).
Regarding Claims 4 and 14, Ryles/Rojas-Echenique does not further teach wherein the user input is further configured to receive a selection of at least one media asset data point, wherein the display shows the list of the at least one media characteristic corresponding to the at least one media asset data point. However, Ryles/Rojas-Echenique in view of the analogous art of Baarz (i.e. plot analysis) does teach this limitation: (See Baarz, [0022]; The example data visualization interface shown at 306 also illustrates that a user can select a data point 308 which initiates the display of a data label 310 that identifies the data point with any type of data, See Ryles, [0055]; a set of six predictive characteristics were selected: ProductionBudget, Star Power, DirectorHitRatio, Avg Genre Rank, Avg Rating Rank and Release Date).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryle/Rojas-Echenique, including  the user input feature to include the displaying of a title for a data point as taught by Baarz, because as taught by Baarz, [0022]; “The example data visualization interface shown at 306 also illustrates that a user can select a data point 308 which initiates the display of a data label 310 that identifies the data point with any type of data, information, and/or client designated identifiers.” Labelling the data point gives the user instant access to the information pertaining to that specific point.
Regarding Claims 5 and 15,  Ryles/Rojas-Echenique in view of the analogous art of Baarz (i.e. plot analysis) further teaches wherein the user input is further configured to receive a selection of a second [media characteristic], (See Baarz, [0038]; The scatter plot application also receives user inputs to update data variables (e.g., of the scatter plot data 418) for selected data points, and can receive a user selection as a zoom input of the scatter plot to zoom into the selected data points). The Examiner notes the plurality of “inputs” noted by Baarz and further notes Ryles is relied upon to teach the media characteristics (See Ryles, [0043]; Some examples of film attributes include ProductionBudget, Print & Advertising Budget, Cost/Expense, Language (w/ and w/o subtitles), subtitles), Sequel/Prequel, Effects…).
 as taught by Baarz in order to allow users to better interact with the data in the plot (Baarz, [0029]; “The scatter plot application 420 can also receive other user inputs 422 to initiate displaying and interacting with the data points 106 in a scatter plot 108.” 
and wherein the display displays a performance success prediction indicator. (See Ryles, [0067]; FIG. 13 plots return on investment (ROI) as a function of ProductionBudget for three different values of DirectorHitRatio. ROI is defined as the (expected revenue-ProductionBudget)/ProductionBudget. Curve 1300 is for a DirectorHitRatio of 0, curve 1310 is for a DirectorHitRatio of 1, and curve 1320 is for a DirectorHitRatio of 2. ROI increases as the DirectorHitRatio the DirectorHitRatio increases and further see Ryles, [Fig. 13]).
Claims 6, 8, 10, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryles et al. (US 20060235783 A1) in view of Rojas-Echenique et al. (US 20190373322 A1) and Moraghan et al. (US 10708654 B1).
Regarding Claims 6 and 16, Ryles/Rojas-Echenique, further teaches use memory storing media consumption data: (See Ryles, [abstract]; In one implementation, characteristics that are predictive of a project's revenue are determined by performing a cluster analysis of historical revenues from past projects and further see Ryles, [0017]; In one example, a clustering and regression of past film projects identified production budget, star power, director power, genre rank, rating rank and release date as good predictive characteristics. Production budget measures the amount budgeted (or actually used) for production of a film project and further see Ryles, [0090]; Generally, a computer will include one or more mass storage devices for storing data files).
Ryles/Rojas-Echenique does not further teach wherein the processor is configured to generate a media consumption prediction from the media consumption data and the media performance prediction. However, Ryles/Rojas-Echenique  in view of the analogous art of Moraghan (i.e. media consumption) does teach this limitation: (See Moraghan, [col. 14, lines 2-10]; In an example embodiment, operations performed by system 300 in the collection of viewing data 306 from within a service-provider managed network include evaluating past viewership data for a periodic event, determining a tendency of a market segment to view the periodic event, predicting viewership for a future event based on the determined tendency, and optimizing advertising inventory based on the predicted viewership and further see Moraghan, [col. 14, lines 29-39]; FIG. 8 shows an example analysis output of analyzer 740 in the form of a chart. The example chart in FIG. 8 shows predicted viewership segmented by age and day part. The example chart also displays viewership segmented by an age demographic (e.g., kids) and highlights peak hours on particular days during which this viewer segment is likely to watch. The example chart further indicates the amount of television the segment, captured by segments 1 . . . n 726, is likely to watch on the bases of event calendars 1 . . . n 722 and/or day parts 1 . . . n 724, which are modeled by prediction modeler 730 as described herein.).
 and wherein the display displays the media consumption prediction plot. (See Moraghan, [col.  2, lines 7-8]; FIG. 8 is an example chart based on prediction of viewership, according to an embodiment and further see Moraghan, [Fig. 8]). The Examiner notes the Fig. 3A in particular as a predictor of consumption of the media asset.
 as taught by Moraghan, in order to determine your prime viewing targets as well as effective times for viewing.  (See Moraghan, [col. 14, lines 42-48]; “In this non-limiting example, the “kids” viewership segment is predicted to peak during the middle of the day, i.e., when most young children are active and awake to watch television. Viewer segments may be sorted by the amount of TV watched at each time slot, thereby ranking each time slot as shown”).
Regarding Claims 8 and 18, Ryles/Rojas-Echenique/Moraghan, further teach wherein the media consumption prediction includes a market share indicator. (See Moraghan, [col. 7, lines 61-66]; This viewing data enables the statistical calculation of individual program share and viewership at frequent intervals (e.g., including an industry standard quarter-hour share) to determine commercial program value, as well as time-series tracking of anonymous sample households for the purpose of analyzing viewing behavior pattern and further see Moraghan, [col. 9 lines 51-57]; Another report, quarter hour share with demographics, can be used as an enhancement to the fifth example report (quarter hour share and rating). This report can be used to calculate share of viewers for selected networks during each quarter-hour of a selected time period, adding the ability to select a specific demographic attribute to narrow the audience measured. It can be used to assess a specific network's share over time within a specific demographic, and to compare and contrast a set of networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryle/Rojas-Echenique, including  , as taught by Moraghan, in order to gain insights regarding the viewing audiences that consume the products, as taught by Moraghan, [col. 9, lines 57-62], “It can be used to assess a specific network's share over time within a specific demographic, and to compare and contrast a set of networks. Reports can provide insights into viewing data by ranking each attribute and determining how it shows in an audience.”
Regarding Claims 10 and 20, Ryles/Rojas-Echenique/Moraghan, further teaches wherein the media consumption prediction includes a consumer demographic, (See Moraghan, [col. 17, lines 8-17]; For example, prediction modeler 730 may perform a cluster analysis to generate a viewing pattern graph of periodic events segmented according to various characteristics associated with viewers. Characteristics may be determined from subscriber data available to the service-provider, also maintained to preserve anonymity of individual viewers. For example, anonymously collected and maintained viewing data may be combined with sales, demographic, and/or sociographic characteristics of the households, while still maintaining anonymity of the viewing households.
and wherein the media consumption plot includes a bar graph or a market asset list. (See Moraghan, [Fig. 8]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryle/Rojas-Echenique, including the media performance prediction to include consumer demographics, as taught by Moraghan, in order to better advertise to target audiences, (See Moraghan, [col. 10, lines 14-20], “Accordingly, a broadcaster can more accurately price a given timeslot based on specific data. Furthermore, a broadcaster can advise prospective advertisers as to which timeslots to target, 
Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryles et al. (US 20060235783 A1) in view of Rojas-Echenique et al. (US 20190373322 A1), Moraghan et al. (US 10708654 B1), and Phillips et al. (US 20150012656 A1).
Regarding Claims 7 and 17, Ryles/Rojas-Echenique/Moraghan teaches media consumption plots, but they do not further teach wherein the media consumption prediction includes an enthusiasm index indicator. However, Ryles/Rojas-Echenique/Moraghan in view of the analogous art of Phillips (i.e. demand predictions) does teach this limitation: wherein the media consumption prediction includes an enthusiasm index indicator. (See Phillips, [0038]; A It should be appreciated that search trend magnitudes at each granular level may be represented in a number of ways, e.g., bar graphs, pie-charts, different shading levels, raw numerical data, clustering, etc., which may be used in the popularity metrics calculations in order to indicate where and when the content is expected to be popular and to what extent. Reference numeral 300E refers to various pieces of data relevant to content popularity estimation modeling such as, e.g., subscriber demographic data 310, box office sales data 312, DVD/Blu-ray sales data 314 and plot synopsis and content information data 316.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryle/Rojas-Echenique/Moraghan, including  media consumption plots to include the enthusiasm index indicators, as taught by Phillips, in order to better predict what areas/regions the media asset will  (See Phillips, [0038]; “… may be used in the popularity metrics calculations in order to indicate where and when the content is expected to be popular and to what extent.”
Regarding Claims 9 and 19, Ryles/Rojas-Echenique/Moraghan, further teaches wherein the media consumption prediction includes a consumer geography, (See Moraghan, [col. 18, lines 20-26]; In an example embodiment, patterns of viewership behavior are derived from the evaluation of past viewership data with respect to one or more periodic events. Patterns of viewership are also associated with one or more demographic, geographic, sociographic, and/or other viewer characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryle/Rojas-Echenique/Moraghan, including media consumption prediction to include consumer geography as taught by Moraghan, in order to better advertise to target audiences (Moraghan, [col. 10, lines 14-20], “Accordingly, a broadcaster can more accurately price a given timeslot based on specific data. Furthermore, a broadcaster can advise prospective advertisers as to which timeslots to target, based on the demographics, content to be broadcast, and other factors. Accordingly, ads and promos can be matched with targeted timeslots at an extremely accurate and precise level, based on detailed viewing data and/or sample selection of demographics”).
While Ryles/ Rojas-Echenique/Moraghan teaches a media consumption plot, the group does not further teach the use of a map. However, Ryles/ Rojas-Echenique/Moraghan in view of the analogous art of Phillips (i.e. demand predictions) does teach: and wherein the media consumption plot includes a map. (See Phillips, Fig. 3B-3D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryle/Rojas- (See Phillips, [0038]; “FIG. 3B refers to a worldwide search trend for the title where certain countries (e.g., US, Australia and Ireland) show different levels or magnitudes of search trends”).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huberman et al. (US 20110258256 A1) and Karmon  et al. (US 20120324374 A1) describing systems and methods for determining recommendations for entertainment and predicting future outcomes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Gunn whose telephone number is (571)272-6334. (via email: jeremy.gunn@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        







/SHELBY A TURNER/Examiner, Art Unit 3624